DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/09/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-4, 6-14, 16-19, and 21
Withdrawn claims: None
Previously cancelled claims: 5, 15, and 20
Newly cancelled claims: 4
Amended claims: 1, 2, 7, 17, and 21
New claims: None
Claims currently under consideration: 1-3, 6-14, 16-19, and 21
Currently rejected claims: 1-3, 6-14, 16-19, and 21
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Waffle Pantry (Lisa at Waffle Pantry, “Size Matters”, available at https://www.wafflepantry.com/blog/belgian-pearl-sugar-size/, 01/06/2014) in view of Food (Recipe by GoodMorningBurger, “Liege Waffles (Belgian Pearl Sugar Waffles)”, available at https://www.food.com/recipe/liege-waffles-belgian-pearl-sugar-waffles-158977#activity-feed, 03/08/2006), Baking Bites (Baking Bites, “What is pearl sugar?”, available at https://bakingbites.com/2010/02/what-is-pearl-sugar/, 02/23/2010), Shibata et al. (U.S. 2008/0292770 A1) and Pearson et al. (U.S. 6,123,980).
Regarding claim 1, Waffle Pantry discloses an agglomerate of pearl sugar crystals of a disaccharide that is sucrose, wherein the agglomerates have an irregular shape (p. 1, ¶1, picture) and a maximum linear dimension of between 5.6-8.0 mm (p. 2, ¶1) and exhibit crunch when used in a baked food product (p. 1, ¶1).
Waffle Pantry does not disclose the agglomerate as having a bulk density of between 600 and 700 kg/m3, a pore radius of at least 10 µm and at most 70 µm and a dissolution time in demineralized water at 20°C between 3-8 minutes.
However, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 03/08/2006 by the author). Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). Shibata et al. discloses a solid milk product designed to be readily soluble ([0011]) that has a pore size of 10-500 µm ([0054]), wherein “[t]he higher the porosity becomes, the higher the solubility becomes” ([0053]). Pearson et al. similarly teaches an agglomerated sugar (C1, L35-L37) wherein the degree of compaction affects the rate of dissolution (C4, L6-L8).
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Waffle Pantry that has a pore radius of at least 10 µm and at most 70 µm. First, Waffle Pantry indicates that pearl sugar can come in various sizes “with each having its own specific culinary use” (p. 1, ¶1), which would prompt a skilled practitioner to consult additional references related to pearl sugar, such as Food and Baking Bites, in order to better understand and manipulate properties of pearl sugar in order to incorporate it into different types of food products. The combined instruction of Food (that coarsely-crushed sugar cubes may substitute for pearl sugar) and Baking Bites (that sugar cubes are compressed with less force than pearl sugar, resulting in higher solubility) reveals that substitution of crushed sugar cubes for pearl sugar would likely result in somewhat different properties and potentially different uses based on the varying solubility, though some overlap in utility would still be expected.
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher porosity) and Pearson et al. (which supplements the teaching of Baking Bites in that the degree of compaction for sugar affects the rate of dissolution and is thus a result-effective variable) would clarify that the difference in compaction force between pearl sugar and sugar cubes taught by Baking Bites affects solubility because of how the compaction affects porosity. Since the pore size disclosed in Shibata et al. was taught as being suited for solubility, the incorporation of such pore sizes into a pearl sugar product in order to improve its solubility would be obvious to a skilled practitioner. Though Shibata et al. is directed to a solid milk product instead of a compacted sugar product, its disclosure is nonetheless considered instructive as both products are being produced with the aim of optimized solubility.
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. Likewise, any attendant physical attributes of such a compacted sugar product would also be obvious due to being inherent. Shibata et al. shows that dissolution time is dependent on porosity as well (Fig. 1). Thus, the production of pearl sugar having a dissolution time in demineralized water at 20°C of between 3-8 minutes would be obvious to a skilled practitioner, since the dissolution time is directly related to the porosity and compaction force used for producing such a product and any achievable porosity would be considered non-obvious.
As for the bulk density, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously. Since the bulk density is directly related to the porosity, the bulk density is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the bulk density to any particular value obvious. The claimed bulk density of between 600-700 kg/m3 would thus be obvious to a skilled practitioner.
Regarding claim 2, Waffle Pantry discloses an agglomerate of pearl sugar crystals of a disaccharide that is sucrose that exhibits crunch when included in a baked food product (p. 1, ¶1).
Waffle Pantry does not disclose the agglomerate as having a maximum linear size smaller than 5.6 mm, a bulk density of between 600 and 700 kg/m3, a pore radius of at least 10 µm and at most 70 µm, and a dissolution time in demineralized water at 20°C between 1-3.5 minutes.
Regarding the maximum linear size, though, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Waffle Pantry discloses a range of sizes of from 5.6-8.0 mm (p. 2, ¶1). Since the disclosed range of 5.6-8.0 mm and the claimed range of less than 5.6 mm are effectively adjacent to one another, the claimed range of a maximum linear size of less than 5.6 mm is considered obvious to a skilled practitioner.
As for the claimed pore radius and dissolution characteristics, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 03/08/2006 by the author). Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). Shibata et al. discloses a solid milk product designed to be readily soluble ([0011]) that has a pore size of 10-500 µm ([0054]), wherein “[t]he higher the porosity becomes, the higher the solubility becomes” ([0053]). Pearson et al. similarly teaches an agglomerated sugar (C1, L35-L37) wherein the degree of compaction affects the rate of dissolution (C4, L6-L8).
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Waffle Pantry that has a pore radius of at least 10 µm and at most 70 µm. First, Waffle Pantry indicates that pearl sugar can come in various sizes “with each having its own specific culinary use” (p. 1, ¶1), which would prompt a skilled practitioner to consult additional references related to pearl sugar, such as Food and Baking Bites, in order to better understand and manipulate properties of pearl sugar in order to incorporate it into different types of food products. The combined instruction of Food (that coarsely-crushed sugar cubes may substitute for pearl sugar) and Baking Bites (that sugar cubes are compressed with less force than pearl sugar, resulting in higher solubility) reveals that substitution of crushed sugar cubes for pearl sugar would likely result in somewhat different properties and potentially different uses based on the varying solubility, though some overlap in utility would still be expected.
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher porosity) and Pearson et al. (which supplements the teaching of Baking Bites in that the degree of compaction for sugar affects the rate of dissolution and is thus a result-effective variable) would clarify that the difference in compaction force between pearl sugar and sugar cubes taught by Baking Bites affects solubility because of how the compaction affects porosity. Since the pore size disclosed in Shibata et al. was taught as being suited for solubility, the incorporation of such pore sizes into a pearl sugar product in order to improve its solubility would be obvious to a skilled practitioner. Though Shibata et al. is directed to a solid milk product instead of a compacted sugar product, its disclosure is nonetheless considered instructive as both products are being produced with the aim of optimized solubility.
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. Likewise, any attendant physical attributes of such a compacted sugar product would also be obvious due to being inherent. Shibata et al. shows that dissolution time is dependent on porosity as well (Fig. 1). Thus, the production of pearl sugar having a dissolution time in demineralized water at 20°C of between 1-3.5 minutes would be obvious to a skilled practitioner, since the dissolution time is directly related to the porosity and compaction force used for producing such a product and any achievable porosity would be considered non-obvious.
As for the bulk density, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously. Since the bulk density is directly related to the porosity, the bulk density is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the bulk density to any particular value obvious. The claimed bulk density of between 600-700 kg/m3 would thus be obvious to a skilled practitioner.
As for claim 3, Waffle Pantry discloses the pearl sugar is comprised of “sugar granules” (p. 1, ¶1) that are presumed to be sucrose. The prior art thus discloses the agglomerate as consisting essentially of crystals of sucrose.
As for claim 6, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously in relation to claim 1. Since the pore volume is directly related to the porosity, the pore volume is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the pore volume to any particular value obvious. The claimed pore volume of between 120-155 mm3/g would thus be obvious to a skilled practitioner.
As for claim 16, Waffle Pantry discloses the pearl sugar is comprised of “sugar granules” (p. 1, ¶1) that are presumed to be sucrose. The prior art thus discloses the agglomerate as consisting essentially of sucrose.
As for claim 17, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously in relation to claim 2. Since the bulk density is directly related to the porosity, the bulk density is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the bulk density to any particular value obvious. The claimed bulk density of between 620-680 kg/m3 would thus be obvious to a skilled practitioner.
As for claim 18, Shibata et al. discloses a pore radius of 10µm ([0054]), which was previously determined to be obvious as detailed in relation to claim 2.
As for claim 19, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously in relation to claim 1. Since the pore volume is directly related to the porosity, the pore volume is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the pore volume to any particular value obvious. The claimed pore volume of between 120-155 mm3/g would thus be obvious to a skilled practitioner.
Claims 7-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Verkler (U.S. 2014/0011892 A1) in view of Pearson et al. (U.S. 6,123,980), Food (Recipe by GoodMorningBurger, “Liege Waffles (Belgian Pearl Sugar Waffles)”, available at https://www.food.com/recipe/liege-waffles-belgian-pearl-sugar-waffles-158977#activity-feed, 03/08/2006), Baking Bites (Baking Bites, “What is pearl sugar?”, available at https://bakingbites.com/2010/02/what-is-pearl-sugar/, 02/23/2010), and Shibata et al. (U.S. 2008/0292770 A1).
Regarding claim 7, Verkler discloses a process for the preparation of an agglomerate of pearl sugar crystals useful for providing crunch to a baked food product ([0003], [0004]), the process comprising the steps of humidifying a granulated sugar, pressing the material in briquettes, drying the briquettes, and milling the briquettes ([0003]) to form particles of agglomerates of pearl sugar crystals having an irregular shape having a maximum linear dimension of 5.6-8.0 mm (specifically, 0.5-13 mm) ([0025]) and that exhibit crunch ([0004]).
Verkler does not specifically disclose (i) the humidification step as comprising bringing a sucrose raw material to a moisture content between 0.5-4.0 wt.%, whereby the raw material has an average crystal size dimension between 0.40-1.20 mm and contains at most 2 wt.% of crystal particles having a crystal size of at most 0.20 mm, (ii) a maturation step of subjecting the briquettes to air having relative humidity between 30-70% and a temperature of 15-35°C for at least 12 hours; or (iii) each agglomerate as having a bulk density of between 600 and 700 kg/m3, a pore radius of at least 10 µm and at most 70 µm, and a dissolution time in demineralized water at 20°C of 3-8 minutes.
Regarding the raw material, Verkler discloses that the starting material is granulated sugar ([0003], [0027]) but provides little further instruction, which would prompt a skilled practitioner to consult Pearson for further teaching regarding such a product. Pearson teaches a granulated sugar that has a moisture content of 0.1-5.0% (C4, L16-L17). Utilizing a granulated sugar with a moisture content in the claimed range of 0.5-4.0 wt.% would thus be obvious to a skilled practitioner. As for the particle size, Pearson indicates the particles may be segregated by size (C4, L23-L24). Since Verkler discloses the finished pearl sugar particles range in size from 0.5-13 mm ([0025]), the use of any size of granulated sugar raw material that is roughly equivalent or lower than that range would be obvious. Since Pearson teaches the selection of any size of granulated sugar particles and Verkler provides general limitations regarding particle size for the finished pearl sugar that are considered instructive for a starting raw material, the use of a raw material with an average crystal size between 0.40-1.20 mm would be obvious to a skilled practitioner. Further, the selection of a narrow range of particle sizes according to the instruction of Pearson to segregate according to size, renders the exclusion of particles having a particle size of 0.20 mm or less obvious.
Regarding the maturation step, Verkler discloses that the material may be air dried over several days or dehumidified ([0025]). Air temperature is understood to be about 25°C. Such disclosure is considered to render obvious the claimed maturation step of subjecting the briquettes to air having a temperature of 15-35°C for at least 12 hours. The disclosure of drying via either air drying or active dehumidification (wherein relative humidity is presumed to be lower than that of the air) is considered to effectively disclose a range of relative humidities that renders the claimed range of 30-70% relative humidity obvious, especially since Verkler discloses drying methods “without limitation” ([0025]).
Regarding the pore radius and dissolution characteristics, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 03/08/2006 by the author). Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). Shibata et al. discloses a solid milk product designed to be readily soluble ([0011]) that has a pore size of 10-500 µm ([0054]), wherein “[t]he higher the porosity becomes, the higher the solubility becomes” ([0053]). Pearson et al. similarly teaches an agglomerated sugar (C1, L35-L37) wherein the degree of compaction affects the rate of dissolution (C4, L6-L8).
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Verkler that has a pore radius of at least 10 µm and at most 70 µm. First, Verkler teaches broadly that pearl sugar may be used in a variety of baked products ([0002], [0004]), which would prompt a skilled practitioner to consult additional references related to pearl sugar, such as Food and Baking Bites, in order to better understand and manipulate properties of pearl sugar in order to incorporate it into different types of food products. The combined instruction of Food (that coarsely-crushed sugar cubes may substitute for pearl sugar) and Baking Bites (that sugar cubes are compressed with less force than pearl sugar, resulting in higher solubility) reveals that substitution of crushed sugar cubes for pearl sugar would likely result in somewhat different properties and potentially different uses based on the varying solubility, though some overlap in utility would still be expected.
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher porosity) and Pearson et al. (which supplements the teaching of Baking Bites in that the degree of compaction for sugar affects the rate of dissolution and is thus a result-effective variable) would clarify that the difference in compaction force between pearl sugar and sugar cubes taught by Baking Bites affects solubility because of how the compaction affects porosity. Since the pore size disclosed in Shibata et al. was taught as being suited for solubility, the incorporation of such pore sizes into a pearl sugar product in order to improve its solubility would be obvious to a skilled practitioner. Though Shibata et al. is directed to a solid milk product instead of a compacted sugar product, its disclosure is nonetheless considered instructive as both products are being produced with the aim of optimized solubility.
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. Likewise, any attendant physical attributes of such a compacted sugar product would also be obvious due to being inherent. Shibata et al. shows that dissolution time is dependent on porosity as well (Fig. 1). Thus, the production of pearl sugar having a dissolution time in demineralized water at 20°C of between 3-8 minutes would be obvious to a skilled practitioner, since the dissolution time is directly related to the porosity and compaction force used for producing such a product and any achievable porosity would be considered non-obvious.
As for the bulk density, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously. Since the bulk density is directly related to the porosity, the bulk density is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the bulk density to any particular value obvious. The claimed bulk density of between 600-700 kg/m3 would thus be obvious to a skilled practitioner.
As for claim 8, Verkler discloses the starting material as being granulated sugar ([0003]), which is presumed to be sucrose.
As for claim 9, Verkler teaches sifting the agglomerated pearl sugar ([0003]), which renders the selection of any size of produced particles obvious, including the selection of a particularly narrow range of particle sizes. Producing a particle size distribution wherein the standard deviation of an average size of the agglomerate particles is at most 40% would thus be obvious.
As for claim 10, Pearson discloses the granulated sugar as having a moisture content of 0.1-5.0% (C4, L16-L17), which renders a moisture content of 0.8-1.6 wt.% obvious.
As for claim 11, a skilled practitioner would readily recognize that any starting material that does not adhere to larger particles during the pressing step may simply be recycled into the starting material for a subsequent round of pressing in order to reduce any potential waste of the starting material. Thus, the claimed step of reusing raw material which was not converted to briquettes during the pressing step by mixing it with fresh raw material would be obvious.
As for claim 12, Verkler discloses the drying step as being performed in an infrared oven ([0025]).
As for claim 13, Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). As such, the hardness of the pearl sugar is considered to be a result-effective variable subject to optimization depending on the desired degree of solubility, and any degree of hardness between sugar cubes and traditional pearl sugar is considered obvious to a skilled practitioner, including the claimed range of 150-350 N.
As for claim 14, Verkler discloses that the material may be air dried over several days or dehumidified ([0025]). Air temperature is understood to be about 25°C. Such disclosure is considered to render obvious the claimed maturation step of subjecting the briquettes to air having a temperature of 20-30°C. The disclosure of drying via either air drying or active dehumidification (wherein relative humidity is presumed to be lower than that of the air) is considered to effectively disclose a range of relative humidities that renders the claimed range of 40-60% relative humidity obvious, especially since Verkler discloses drying methods “without limitation” ([0025]).
Regarding claim 21, Verkler discloses a process for the preparation of an agglomerate of pearl sugar crystals useful for providing crunch to a baked food product ([0003], [0004]), the process comprising the steps of humidifying a granulated sugar, pressing the material in briquettes, drying the briquettes, and milling the briquettes ([0003]) to form particles of agglomerates of pearl sugar crystals having an irregular shape having a maximum linear dimension that is smaller than 5.6 mm (specifically, 0.5-13 mm) ([0025]) and that exhibit crunch ([0004]).
Verkler does not specifically disclose (i) the humidification step as comprising bringing a sucrose raw material to a moisture content between 0.5-4.0 wt.%, whereby the raw material has an average crystal size dimension between 0.40-1.20 mm and contains at most 2 wt.% of crystal particles having a crystal size of at most 0.20 mm, (ii) a maturation step of subjecting the briquettes to air having relative humidity between 30-70% and a temperature of 15-35°C for at least 12 hours; or (iii) each agglomerate as having a pore radius of at least 10 µm and at most 70 µm, a bulk density of between 600 and 700 kg/m3, and a dissolution time in demineralized water at 20°C of 1-3.5 minutes.
Regarding the raw material, Verkler discloses that the starting material is granulated sugar ([0003], [0027]) but provides little further instruction, which would prompt a skilled practitioner to consult Pearson for further teaching regarding such a product. Pearson teaches a granulated sugar that has a moisture content of 0.1-5.0% (C4, L16-L17). Utilizing a granulated sugar with a moisture content in the claimed range of 0.5-4.0 wt.% would thus be obvious to a skilled practitioner. As for the particle size, Pearson indicates the particles may be segregated by size (C4, L23-L24). Since Verkler discloses the finished pearl sugar particles range in size from 0.5-13 mm ([0025]), the use of any size of granulated sugar raw material that is roughly equivalent or lower than that range would be obvious. Since Pearson teaches the selection of any size of granulated sugar particles and Verkler provides general limitations regarding particle size for the finished pearl sugar that are considered instructive for a starting raw material, the use of a raw material with an average crystal size between 0.40-1.20 mm would be obvious to a skilled practitioner. Further, the selection of a narrow range of particle sizes according to the instruction of Pearson to segregate according to size, renders the exclusion of particles having a particle size of 0.20 mm or less obvious.
Regarding the maturation step, Verkler discloses that the material may be air dried over several days or dehumidified ([0025]). Air temperature is understood to be about 25°C. Such disclosure is considered to render obvious the claimed maturation step of subjecting the briquettes to air having a temperature of 15-35°C for at least 12 hours. The disclosure of drying via either air drying or active dehumidification (wherein relative humidity is presumed to be lower than that of the air) is considered to effectively disclose a range of relative humidities that renders the claimed range of 30-70% relative humidity obvious, especially since Verkler discloses drying methods “without limitation” ([0025]).
Regarding the pore radius and dissolution characteristics, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 03/08/2006 by the author). Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). Shibata et al. discloses a solid milk product designed to be readily soluble ([0011]) that has a pore size of 10-500 µm ([0054]), wherein “[t]he higher the porosity becomes, the higher the solubility becomes” ([0053]). Pearson et al. similarly teaches an agglomerated sugar (C1, L35-L37) wherein the degree of compaction affects the rate of dissolution (C4, L6-L8).
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Verkler that has a pore radius of at least 10 µm and at most 70 µm. First, Verkler teaches broadly that pearl sugar may be used in a variety of baked products ([0002], [0004]), which would prompt a skilled practitioner to consult additional references related to pearl sugar, such as Food and Baking Bites, in order to better understand and manipulate properties of pearl sugar in order to incorporate it into different types of food products. The combined instruction of Food (that coarsely-crushed sugar cubes may substitute for pearl sugar) and Baking Bites (that sugar cubes are compressed with less force than pearl sugar, resulting in higher solubility) reveals that substitution of crushed sugar cubes for pearl sugar would likely result in somewhat different properties and potentially different uses based on the varying solubility, though some overlap in utility would still be expected.
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher porosity) and Pearson et al. (which supplements the teaching of Baking Bites in that the degree of compaction for sugar affects the rate of dissolution and is thus a result-effective variable) would clarify that the difference in compaction force between pearl sugar and sugar cubes taught by Baking Bites affects solubility because of how the compaction affects porosity. Since the pore size disclosed in Shibata et al. was taught as being suited for solubility, the incorporation of such pore sizes into a pearl sugar product in order to improve its solubility would be obvious to a skilled practitioner. Though Shibata et al. is directed to a solid milk product instead of a compacted sugar product, its disclosure is nonetheless considered instructive as both products are being produced with the aim of optimized solubility.
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. Likewise, any attendant physical attributes of such a compacted sugar product would also be obvious due to being inherent. Shibata et al. shows that dissolution time is dependent on porosity as well (Fig. 1). Thus, the production of pearl sugar having a dissolution time in demineralized water at 20°C of between 1-3.5 minutes would be obvious to a skilled practitioner, since the dissolution time is directly related to the porosity and compaction force used for producing such a product and any achievable porosity would be considered non-obvious.
As for the bulk density, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously. Since the bulk density is directly related to the porosity, the bulk density is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the bulk density to any particular value obvious. The claimed bulk density of between 600-700 kg/m3 would thus be obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-4, 6, and 16-19 over Waffle Pantry, Food, Baking Bites, Shibata et al., and Pearson et al.; and claims 7-14 and 21 over Verkler, Pearson et al., Food, Baking Bites, and Shibata et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first reasserted arguments present in remarks filed 03/25/2021 and newly argued that the combination of physical parameters, specifically bulk density as claimed, were unknown as related to providing the noted performance of the pearl sugar in a baked food product (Applicant’s Remarks, p. 7, ¶2 – p. 9, ¶1).
The claims have been amended to now require the claimed pearl sugar crystals to have a bulk density of 600-700 kg/m3. As noted in the claim rejections, though, porosity is considered to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously. The bulk density is directly related to the porosity. As such, the bulk density is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the bulk density to any particular value obvious. The new claim limitation regarding the bulk density is insufficient to distinguish the claimed compositions from the prior art, as was noted in the Interview Summary filed 03/08/2022, and thus the claims remain rejected on the basis of obviousness.
Applicant then reasserted arguments (Applicant’s Remarks, p. 9, ¶3 – p. 10, ¶2; p. 12, ¶2) that were presented previously and addressed in the Advisory Action filed 11/15/2021. Applicant’s arguments remain unpersuasive, and Examiner maintains the positions expressed previously.
Applicant then argued further that the determination that porosity is a result effective variable according to the instruction in Shibata et al. is in error, since the claimed product is intended to impart crunch to a baked product, while that of Shibata et al. is intended to dissolve in milk (Applicant’s Remarks, p. 10, ¶3 – p. 11, ¶1). Applicant also asserted that the claimed pore radius is narrower than that disclosed in Shibata et al. (Applicant’s Remarks, p. 11, ¶1). Applicant further argued that MPEP 2144.05 II B is not applicable to Shibata et al., since “agglomerates of larger particles necessarily have larger pore sizes” and consequently would dissolve more easily (Applicant’s Remarks, p. 11, ¶2). Applicant again asserted that “Applicant is looking to create a product that is non-soluble, but rather exhibit crunch”. Id. Applicant argued that Examiner allegedly failed to consider the claim limitations as a whole, since a practitioner attempting to provide a product that exhibits crunch would allegedly not consult a reference that involves producing a product that completely dissolves in water (Applicant’s Remarks, p. 11, ¶3 – p. 12, ¶1).
However, Shibata et al. is relied on concurrently with Baking Bites and Pearson et al., and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Baking Bites teaches that pearl sugar is more heavily compacted than sugar cubes and consequently does not melt easily during baking. Pearson et al. similarly teaches an agglomerated sugar and indicates that the degree of compaction affects the rate of dissolution. Shibata et al. clarifies that solubility increases with higher porosity; in other words, it may be reasonably concluded that the reason for the correlation between degree of compaction and dissolution characteristics taught in Baking Bites and Pearson et al. is because of the increased porosity stemming from a lower compaction force. Examiner thus maintains that Shibata et al. is properly relied on as analogous prior art at least for its instruction about the relationship between compacted material, porosity, and dissolution characteristics.
Applicant’s assertions that (i) “Applicant’s extremely narrow claimed range of pore size of 10-70 µm results in a product that does not dissolve”, (ii) “Applicant is seeking to provide products that do not dissolve”, and (iii) “Applicant is looking to create a product that is non-soluble” plainly contradict the limitation of claim 1 that requires the pearl sugar agglomerate to have “a dissolution time in demineralized water at 20°C of between 3 minutes and 8 minutes”. Applicant is not attempting to produce a product that does not dissolve but instead appears to be aiming toward producing an optimized product that exhibits certain dissolution characteristics under a first set of conditions and exhibits certain organoleptic properties (i.e., crunch) when prepared under a different set of conditions. Examiner has determined and maintains that such optimization is in accordance with instruction previously known in the art—that dissolution characteristics may be manipulated as desired via altering the compaction force and the correspondent porosity. The asserted distinction by Applicant between the product of Shibata et al. that is intended for dissolution and the claimed product that is intended to impart crunch improperly disregards the noted relationship between dissolution characteristics, compaction force, and porosity, and is consequently unpersuasive. Examiner further maintains that the claim limitations have properly been considered as a whole and that Applicant’s argument that a practitioner would not consult Shibata et al. when producing a product intended to crunch disregards the limitation of claim 1 specifically requiring dissolution attributes.
MPEP 2144.05 II B states in relevant part: “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”. Examiner maintains that such guidance is relevant to the present patentability analysis as related to the disclosure of Pearson et al. in establishing that the entire range of compaction forces ranging from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. A particular parameter—compaction force—was recognized in the art as being a variable which achieves a recognized result—rate of dissolution as taught by Pearson et al, and also, implicitly, that porosity is that the basis for such a relationship. Examiner thus maintains that MPEP 2144.05 II B is relevant to the present analysis.
As for the range of pore sizes disclosed in Shibata et al., Examiner maintains that the disclosed range is adequate to deem the claimed range obvious, at least because such a range of pore sizes were taught as being suitable for solubility of a compacted material. Such teaching at least further indicates that a pore size at the low end of the range is not so small that the compacted material would be insoluble and a pore size at the high end of the range is achievable in the sense that the material would still cohere in a compacted material. That the claimed range is narrower than that disclosed in the Shibata et al. does not render the claimed range non-obvious. MPEP 2144.05 I (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).
Further, the notion that “agglomerates of larger particles necessarily have larger pore sizes” and consequently would dissolve more easily is not thought to be directly applicable to the present analysis. Examiner acknowledges that agglomerates of larger particles would necessarily have larger pore sizes than agglomerates of smaller particles in the limited scenario wherein the pore sizes that are achieved are the smallest possible based on the particle sizes. Where compaction is to the highest degree possible and the particles are compacted to the smallest degree possible, then agglomerates of larger particles would presumably have larger pore sizes than agglomerates of smaller particles based on the shape/orientation of the particles. However, neither the present claims nor the cited prior art appears to be achieving a degree of compaction that approaches such an extreme as that which is thought to be necessary for Applicant’s premise to be relevant. The cited prior art discloses a relationship between compaction force, porosity, and dissolution characteristics, without any apparent reliance on particle size. Similarly, present claim 1 indicates a range of pore sizes may be achieved regardless of the size of the particles that are compacted. Accordingly, the assertion that larger particles would necessarily have larger pore sizes is not thought to be directly relevant to the present analysis. Applicant’s arguments are thus unpersuasive.
Applicant next reasserted arguments regarding Pearson et al. (Applicant’s Remarks, p. 12, ¶3) that have been addressed previously. Applicant emphasized that Pearson et al. provides “scant actual guidance of degree of compaction” and alleged that “Pearson provides no guidance that degree of compaction has anything to do with rate of dissolution” (Applicant’s Remarks, p. 12, ¶3 – p. 13, ¶1). Applicant asserted that “Pearson does not teach an ‘entire range’ of compaction, or any range of compaction, for that matter has anything to do with rate of dissolution” (Applicant’s Remarks, p. 13, ¶1).
Again, the claim rejections rely on a combination of references, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner maintains that Pearson et al. is properly relied on and adequate for all that is relied on—namely, that the degree of compaction of an agglomerated sugar affects the rate of dissolution (C4, L6-L8). That Pearson et al. phrases the disclosure as the “[p]roduct particle size and degree of compaction appear to play significant roles with regard to the rate of dissolution” (i.e., wherein, according to Applicant’s asserted interpretation, the word “appear” implies some uncertainty or speculation as to the relationship between degree of compaction and rate of dissolution) does not preclude reliance on the reference for what a skilled practitioner would interpret the reference as teaching and certainly does not reduce the instruction to a point that would be fairly characterized as that asserted by Applicant (“Pearson provides no guidance that degree of compaction has anything to do with rate of dissolution”). That Applicant interprets the reference as providing “scant actual guidance of degree of compaction” does not undermine the fact the Pearson et al. discloses a relationship between the degree of compaction and rate of dissolution. Considered together with the other cited references (Baking Bites teaching that increased compaction results in lowered solubility/decreased melting during baking, and Shibata et al. teaching that solubility increases with porosity), the combination of cited prior art is adequate to establish that the degree of compaction is a result-effective variable—i.e., a variable which achieves a recognized result. Examiner further maintains that the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner in light of the combined teaching of the cited references but not necessarily in view of a single reference alone, which appears to be the basis for Applicant’s argument. Applicant’s argument is thus unpersuasive.
Applicant then reasserted additional arguments (Applicant’s Remarks, p. 13, ¶2 – p. 17, ¶1) that were presented previously and addressed in the Advisory Action filed 11/15/2021. Applicant’s arguments remain unpersuasive, and Examiner maintains the positions expressed previously.
The rejections of claims 1-3, 6-14, 16-19, and 21 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-3, 6-14, 16-19, and 21 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793